Citation Nr: 1704868	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  09-01 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for status post left anterior leg, above and below the knee, shrapnel wounds.
 
2.  Entitlement to service connection for a back disorder.
 
3.  Entitlement to service connection for a left knee disorder.
 
4.  Entitlement to service connection for a right knee disorder.
 
5.  Entitlement to service connection for a left ankle disorder.
 
6.  Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran presented testimony before the Board in October 2009.  The transcript has been associated with the claims folder.  In January 2012, the Veteran was notified that the Veterans Law Judge who presided over the hearing had retired and he was entitled to another hearing before a different judge.  The letter informed the Veteran that no response within 30 days would be interpreted as him not wanting a new hearing.  To date, the Veteran has not responded to this notification.
 
In a January 2010 and November 2014, the Board remanded these claims for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

A Board remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  

In the November 2014 remand, the Board noted that there are potentially outstanding service records concerning alleged injuries to the Veteran's back, knees, and ankles when he reportedly fell from a tower early in 1970 while in Vietnam.  As such, the Board directed the AOJ to obtain any hospitalization records for the Veteran from a facility at Cam Ranh Bay and morning reports, after action reports, or casualty reports for the Veteran's unit for the time period from January to March 1970. 

The Board notes that VA regulations are clear that VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency and that VA will end its efforts to obtain records from as Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159. 

On April 11, 2016, the AOJ requested morning reports from the Records Management Center (RMC) for the period from January to March 1970 reflecting remarks regarding the Veteran being seen in Cam Ranh Bay for injuries.  It does not appear that a response was received to this request as the "response" section is blank.  However, in a May 2016 letter to the Veteran, the AOJ informed him that the RMC responded on the same day as the request was made.  The AOJ stated that the RMC provided a negative response, stating "Morning reports were rarely created after 1974."  However, there is no record of any RMC response to this request in the Veteran's claims file and the Board is puzzled as to why the fact that morning reports were "rarely created after 1974" would be relevant to a request for morning reports from 1970.  As such, another request should be made for these morning reports from 1970 unless it is clear that such records do not exist or that further efforts to obtain them would be futile.  

The Board's November 2014 remand instructions also included providing a VA examination to determine whether the Veteran's back, knee, or ankle disabilities were related to his reported in-service fall early in 1970 while in Vietnam.  He was provided with the examination in December 2015.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the December 2015 examination is not adequate, for the following reasons.  The Board instructed the examiner to provide an opinion as to whether any currently identified disability of the back, knees, or ankles is at least as likely as not due to or the result of the Veteran's military service, including his described in-service injuries sustained when he fell from a tower early in 1970.  The examiner diagnosed intervertebral disc disease of the lumbar spine, and arthritis of the knees and ankles and opined that it was less likely as not that these disabilities were related to service; however, the examiner based this opinion on the absence of records reflecting treatment for the fall in the Veteran's service treatment records, and did not consider the Veteran's lay statements regarding his fall.  The lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim).  As such, an addendum opinion should be obtained and the Veteran's lay statements regarding his in-service fall and injuries to his back, knees, and ankles must be considered.
  
With regard to the Veteran's service-connected status post left anterior leg, above and below the knee, shrapnel wounds, the Board's remand directives included instructions to provide the Veteran with a VA examination to determine the current nature and severity of his service-connected left leg disability.  Specifically, the Board noted that January 2010 and November 2011 VA examination reports reflected "mild functional impairment" as well as the Veteran's complaints of leg numbness and weakness.  The examiner was explicitly asked to determine whether the Veteran's reported symptoms of numbness, burning sensation, and weakness of the left leg were part of or caused by the service-connected left leg disability.

The Veteran was provided with VA examinations in December 2015.  At that time, it was noted that the Veteran did not have any pain or numbness in his lower extremities; however, it is clear from the record that the Veteran has reported ongoing numbness and pain in his lower legs.  The examiner did not explicitly determine whether the symptoms reported by the Veteran were related to his service-connected left leg disability.  This is relevant in this case because, while the Veteran did not report these symptoms at the time of the examination, they are part of the record and may provide the basis for staged ratings.  When a disability has undergone varying and distinct levels of severity during the appeal, it is appropriate to apply staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  On remand, the Veteran's claims file should be returned to the examiner who provided the December 2015 examinations in order to provide an opinion as to whether the Veteran's reported symptoms shown in the record are related to his service-connected left leg disability.

Accordingly, the case is REMANDED for the following action:

1.  Make additional attempts to obtain any hospitalization records for the Veteran from U.S. military medical facility at Cam Ranh Bay for the time period from January to March 1970.

All reasonable attempts should be made to obtain such records. 
 
If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Make additional attempts to obtain morning reports, after action reports, or casualty reports for the Veteran's unit for the period from January to March 1970. 

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).
 
3.  After the above development has been complete, ask the examiner who conducted the December 2015 examination, if available, to provide an addendum opinion as to the etiology of the Veteran's back, ankle, and knee disabilities.  If this examiner is not available, request the opinion from another appropriate examiner.  The claims file and electronic VA treatment records must be reviewed by the examiner in conjunction with rendering the opinion.  If an examination is deemed necessary, one should be scheduled with the Veteran.  All tests deemed necessary should be conducted and the results reported.
 
The VA examiner is asked to provide an opinion as to whether the Veteran's back, knee and ankle disabilities are at least as likely as not (a degree of probability of 50 percent or higher) due to or the result of the Veteran's military service, including his described in-service injuries sustained when he fell from a tower early in 1970.  The examiner must address the Veteran's contentions regarding his in-service injuries.  The absence of treatment in the service treatment records for back, knee or ankle disabilities cannot, on its own, provide the basis for a negative opinion.  A complete rationale for all opinions expressed must be provided.
 
4.  Ask an appropriate examiner to provide a neurological opinion as to the nature and extent of the Veteran's service-connected status post left anterior leg, above and below the knee, shrapnel wounds.  If an examination is deemed necessary, schedule one with the Veteran.

The examiner must explicitly address whether symptoms such as numbness, burning sensation, and weakness of the left leg, as shown in the record in the Veteran's VA examination reports in January 2010 and November 2011, are at least as likely as not (a degree of probability of 50 percent or higher) a symptoms of the service-connected left leg disability of "status post left anterior leg, above and below the knee, shrapnel wounds."

5.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




